Citation Nr: 0739375	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-26 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 30, 2003, 
for a grant of service connection for panic disorder and 
agoraphobia.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran is seeking entitlement to an earlier effective 
for the grant of service of connection for his panic 
disorder.  The veteran was originally denied service 
connection for a choking and fainting sensation by way of a 
rating decision dated in January 1977.  He has submitted a 
statement in September 2003 wherein he said he was making a 
claim of clear and unmistakable error (CUE) for "rating 
decisions" to his claim filed on January 6, 1977 [sic].  He 
submitted a second statement in May 2004 in which he stated 
he believed the effective date was incorrect as he had filed 
a claim on January 6, 1977.  Finally, he submitted his 
substantive appeal in regard to the issue on appeal in June 
2004.  He asserted that he should be given retroactive pay 
back to the date of his claim of January 6, 1977.

The Board notes that the veteran submitted a claim for 
service connection in October 1976 that was denied by way of 
a rating decision dated January 6, 1977.  Notice of the 
rating action was provided and the veteran has acknowledged 
receipt of the notice.  

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and what rating decision, or Board decision he 
wishes to challenge.  The veteran has referred to the rating 
decision of January 6, 1977, as his claim.  Further, he has 
not identified a specific rating decision beyond that of 
January 6, 1977, that he is challenging on the basis of CUE.  

The issue of CUE in the rating decision of January 6, 1977, 
or any other rating decision, has not been developed or 
certified on appeal.  The issue is referred to the RO for the 
appropriate action.

FINDINGS OF FACT

1.  The veteran was denied service connection for a disorder 
manifested by choking and fainting in January 1977.  He did 
not perfect an appeal.  

2.  The veteran was denied service connection for a disorder 
manifested by choking fainting, and dizziness by way of a 
Board decision in February 1983.

3.  The veteran was denied service connection for an acquired 
psychiatric disorder, manifested by choking, fainting, and 
dizziness by way of Board decisions dated in March 1985 and 
May 1987.  The veteran has not alleged CUE in the several 
Board decisions.

4.  The veteran was denied service connection for a panic 
disorder by way of a rating decision dated in December 1990.  
He failed to perfect an appeal.

5.  The veteran was denied service connection for a panic 
disorder by way of a rating decision dated in March 2002.  
The veteran did not perfect an appeal and the decision is 
final.

6.  The veteran was afforded a VA examination on June 30, 
2003, as part of a claim for service connection unrelated to 
the issue on appeal.  

7.  The VA examination report of June 30, 2003, is the 
earliest document of record that can be construed as a claim 
to reopen.


CONCLUSION OF LAW

There is no basis for granting entitlement to service 
connection for panic disorder and agoraphobia prior to June 
30, 2003.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.155, 3.156, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran originally sought entitlement to service 
connection for a disability manifested by a choking and 
fainting sensation in October 1976.  His claim was denied on 
the basis that there was no pathological disease for the 
symptoms in January 1977.  He was provided notice of the 
denial, and his appellate rights, that same month.  He did 
not perfect an appeal and the decision became final.  

The veteran raised the same service connection issue again, 
to include a dizziness sensation in September 1981.  The RO 
denied the claim in December 1981.  He appealed the denial.  
The Board denied the veteran's claim in February 1983.

The veteran submitted a new claim for service connection for 
a nervous disorder that he said was manifested by the 
symptoms of choking, fainting, and dizziness in September 
1983.  His claim was denied in December 1983.  The veteran 
appealed.

The Board denied his claim for service connection for an 
acquired psychiatric disorder, manifested by choking, 
fainting, and dizziness in March 1985.  The decision reviewed 
the evidence of record, to include diagnoses for several 
psychiatric disorders to include panic disorder and dysthymic 
disorder.  

The Board again denied service connection for an acquired 
psychiatric disorder, manifested by choking, fainting, and 
dizziness in May 1987.

The veteran submitted a claim for service connection for 
panic disorder in May 1989.  The RO advised the veteran of 
the prior Board denial.  The veteran wrote to the RO and said 
he had submitted new evidence in support of his claim.  The 
RO wrote to the veteran in October 1990.  He was informed 
that he had been denied service connection for a nervous 
disorder and needed to submit new and material evidence.  

The veteran responded that he wanted to reopen his claim for 
service connection for a panic disorder in November 1990.  
The RO issued a confirmed rating decision, denying a claim of 
service connection for panic disorder in December 1990.  
Notice of the denial, and appellate rights, were provided in 
January 1991.  The veteran disagreed with the denial and was 
issued a statement of the case (SOC) in December 1991.  

The veteran requested an extension of time to perfect his 
appeal in February 1992.  This request was already beyond the 
one year period from the date of notice but approximately 60 
days after the SOC was issued.  The RO granted the veteran's 
request in a letter dated March 3, 1992.  He was informed he 
was given a 60 day extension and that if the RO did not hear 
from him within that 60 days, it would be assumed that he did 
not intend to perfect his appeal.  A final sentence said that 
the veteran had until February 18, 1993, to perfect his 
appeal, a date far beyond the 60 days referenced in an 
earlier paragraph.

The veteran did not provide an appeal to the RO within the 60 
days or by February 18, 1993.  The veteran wrote to his 
congressional representative seeking support for his claim in 
December 1993.  The RO received the veteran's letter in 
January 1994.

The RO responded that same month.  The congressional 
representative was informed that the veteran had been granted 
an extension to submit his appeal but had failed to do so.  
Thus the decision was now final.

The veteran submitted a statement that was received on 
November 8, 1994.  He addressed several topics and asked to 
reopen his claim for service connection for a panic disorder.  
The RO wrote to him in December 1994 and informed him his 
claim had been previously denied and that new and material 
evidence was required to reopen his claim.  

The veteran submitted a statement in February 1996.  He said 
it had been over a year since he had submitted his letter 
that was received by VA on November 8, 1995 [sic].  He asked 
about the status of his "notice of disagreement" with the 
RO's decision.  He repeated his request that his claim for 
service connection for a panic disorder be reopened.

The RO responded in March 1996.  The RO noted the prior 
response to the veteran of December 1994.  He was again 
informed of the prior denial of his claim and that he needed 
to submit new and material evidence to reopen his claim.  

The veteran submitted a request to reopen his claim for 
service connection for panic disorder in November 2001.  He 
noted that his claim had been denied in 1977.  He submitted 
medical evidence with his claim.  The evidence was a VA 
outpatient note from his treating psychiatrist that noted the 
veteran's history of psychiatric symptoms that the veteran 
claimed since service.  The RO wrote to the veteran regarding 
evidence to support his claim in January 2002.

The veteran responded in February 2002.  He provided details 
on his military service and the symptoms he believed he 
exhibited in service.  The veteran's claim was denied in 
March 2002.  The RO found that no new and material evidence 
had been received.  Notice of the denial was provided that 
same month.

The veteran submitted a statement that was received at the VA 
medical center (VAMC) on January 31, 2003.  He said he was 
replying to the March 2002 notice letter and the finding of 
no new and material evidence in his claim for service 
connection for a panic disorder.  The veteran stated that he 
wanted to amend his claim to "change" the claimed mental 
disability to post-traumatic stress disorder (PEST).  

The RO developed the veteran's claim for service connection 
for PTSD, to include soliciting further information regarding 
claimed stressors.  This included an RO letter to the veteran 
in March 2003 and his response in April 2003.

Associated with the claims folder are VA treatment records 
for the period from February 2002 to May 2003.  The veteran 
was seen in the mental health clinic on several instances 
with entries at least referring his symptoms/diagnoses to his 
service.  In a note dated February 13, 2002, the examiner 
said that the veteran had a history of severe anxiety 
episodes, with PTSD features, starting back in the Army in 
the 1970's.  A note from January 31, 2003, provided an 
assessment of long-term severely impaired admixture of PTSD, 
panic, and dysthymia seemingly related to the veteran's 
military service.  A third note, from April 9, 2003, said 
that the veteran had been a patient since April 1984.  The 
entry noted the veteran's stressful experiences in service 
and that current events increased his symptomatology.  The 
veteran was diagnosed with PTSD.  He was said to be severely 
impaired with his PTSD with mixed panic and dysthymic 
features.  

The veteran was afforded a VA psychiatric examination in 
association with his claim for service connection for PTSD on 
June 30, 2003.  The examiner noted a review of the claims 
folder.  A history was taken from the veteran.  The examiner 
noted that a diagnosis was deferred on Axis I.  He explained 
this was because the veteran was examined for PTSD.  However, 
he felt it was clear that the veteran had a diagnosis of 
panic disorder with agoraphobia.  He attributed the onset of 
the panic disorder to the veteran's military service.  

The RO granted service connection for panic disorder and 
agoraphobia in July 2003.  The effective date for the grant 
of service connection was established as of the date of the 
VA examination, June 30, 2003.

The veteran submitted a statement in September 2003.  He said 
it was a claim for CUE in the Board decisions of 1983 and 
1985, respectively.  He noted that his grant of service 
connection had derived from a claim for service connection 
for PTSD and was based on the diagnosis of his panic disorder 
at his VA examination.  He said that his previous claim[s] 
was denied by the RO, and upheld by the Board, because he had 
never been given an examination.  

Associated with the claims folder are VA treatment records 
for the period from January 2003 to February 2004.  The 
entries dated after May 2003 did not provide any new 
information.

The veteran submitted a statement in May 2004.  He said it 
was a notice of disagreement with the rating decision of July 
2003.  He said an incorrect effective date had been assigned 
as he had first filed his claim in January 1977.  He also 
stated that he wanted any statement regarding CUE in the 
Board decisions of 1983 and 1985 to be disregarded.  He 
stated that "I am not making any such claim."

The veteran's substantive appeal was received in June 2004.  
The veteran repeated his contention that his effective date 
should be retroactive to January 1977.  He noted that he had 
filed a claim for service connection for PTSD in January 
2003, was diagnosed with panic disorder at his examination in 
June 2003 and then granted service connection for the panic 
disorder.  

II.  Analysis

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2007).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2007).  See Nelson v. Principi, 18 Vet. 
App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 
451 (2004), aff'd, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. 
Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 
(Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 
(1993).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2007).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2007).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

Moreover, the United States Court of Appeals for Veterans 
Claims (Court), has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA 
medical report "does not establish an intent on the part of 
the veteran" to seek service connection for that disorder.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998).  The 
effective date of service connection cannot be based on the 
date of the earliest medical evidence demonstrating a causal 
connection.  It must be based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (because the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records cannot be construed as an informal claim).  

The veteran contends he should have an effective date back to 
January 1977.  Upon review of all of the evidence of record, 
the Board finds that an effective date earlier than June 30, 
2003, for service connection for a panic disorder and 
agoraphobia, is not in order.

In this case, the evidence of record shows that the veteran 
applied for service connection for a disability associated 
with such symptoms as choking and fainting in 1976.  His 
claim was denied in January 1977, and multiple times over the 
years, to include three Board decisions in 1983, 1985 and 
1987, respectively.  The veteran was denied service 
connection specifically for a panic disorder in December 1990 
but failed to perfect an appeal and the decision became 
final.  This fact was made known to the veteran by way of the 
response to his congressional representative in January 1994, 
and correspondence directly to the veteran in November 1994 
and March 1996.  The veteran was advised that new and 
material evidence was required to reopen his claim for 
service connection.

The veteran submitted his most recent request to reopen his 
claim for service connection for a panic disorder in November 
2001.  His claim was denied in March 2002.  The RO noted the 
receipt of the VA treatment record submitted with the claim 
but found that the evidence was duplicative of evidence of 
record in that the veteran related his symptoms to events in 
service.  The rating decision also noted that the examiner 
had not reviewed the veteran's records to confirm symptoms in 
service.

The veteran did not disagree with the denial of his claim for 
service connection for panic disorder; rather, he submitted a 
new claim for a different disability, PTSD, in January 2003.  
See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  
Further, he did not submit any document that could be 
construed as a notice of disagreement with the denial of 
service connection for panic disorder within one year of the 
notice of the decision in March 2002.  The only submission 
received from the veteran, after the notice of the denial, 
was his change of claim in January 2003.  The next submission 
from the veteran was received in April 2003 in support of his 
claim for service connection for PTSD.  Thus there is no 
evidence of a notice of disagreement received within the one 
year appeal period.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.201, 20.302 (2001).  

The Board notes that the RO received VA treatment records 
after the rating decision of March 2002.  The records covered 
a period from February 2002 to February 2004.  The records 
were constructively before the RO within the one-year appeal 
period.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Consequently, they must be considered for the purpose of 
whether they constituted new and material evidence under 
38 C.F.R. § 3.156(b) (2007) and whether they must be 
considered in conjunction with the claim of November 2001.  
See Muehl v. West, 13 Vet. App. 159, 160-61 (1999).

The Board notes that 38 C.F.R. § 3.156(b) provides that if 
new and material evidence is received within the one year 
appeal period after a decision denying a benefit, the 
evidence will be considered as having been filed in 
conjunction with the claim that was pending at the beginning 
of the appeal period.  If new and material evidence (other 
than service department records) is received within the 
appeal period, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 3.400(q) 
(2007).

The definition of new and material evidence for the purposes 
of 38 C.F.R. § 3.156(b) is considered to be the same as that 
used to define the term under 38 C.F.R. § 3.156(a).  See 
Voracek v. Nicholson, 421 F.3d 1299, 1304 (Fed. Cir. 2005).  
Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The VA treatment records contain several entries that are 
essentially the same as that submitted by the veteran in 
November 2001.  They contain notations by the treating 
physician of the veteran's symptoms and his relating them to 
his service or the examiners doing so based on the history 
provided by the veteran.  The entries do not report a review 
of the veteran's records and do not provide a basis for the 
opinions, as noted by the RO in its finding of no new and 
material evidence in March 2002.  The entries are also 
similar to other VA records previously in evidence, to 
include a psychology consult from November 1987 where it was 
noted the veteran traced his psychological distress to his 
military service.  

The VA treatment records do not constitute new and material 
evidence under 38 C.F.R. § 3.156(b).  They are cumulative of 
evidence already of record and considered.  The veteran 
failed to appeal the March 2002 decision and it is final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2001).  

As the veteran did not submit a new claim for service 
connection for panic disorder, the June 30, 2003, VA 
examination report served as the claim in this case.  The VA 
examiner provided a review of the veteran's claims folder, to 
include his service medical records.  The examiner provided a 
diagnosis of panic disorder and agoraphobia and stated the 
onset of the panic disorder was while the veteran was serving 
on active duty.  This constituted new and material evidence 
that was based on a review of all of the evidence of record.  
It was not received within the one-year appeal period of the 
March 2002 decision and notice.

In light of the foregoing, service connection for panic 
disorder could only be granted based on the submission of new 
and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).  Therefore, there is no basis to 
establish an earlier effective date than June 30, 2003, for a 
grant of service connection for panic disorder and 
agoraphobia.  See Nelson, Leonard, Sears, and Lapier, supra.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

The "claim" in this case was substantiated by means of the 
reopening of the claim and the granting of service connection 
in July 2003.  As a result, the notice required by 
38 U.S.C.A. § 5103(a) notice was no longer required.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 
2007).

The Board finds that VA has satisfied its duty to assist.  
The veteran has not identified any additional evidence that 
would be pertinent to his claim.  The Board is also unaware 
of any such evidence.  


	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than June 30, 2003, for a grant of 
service connection for panic disorder and agoraphobia is 
denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


